Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the amendment filed 06/03/2022, the following has occurred: claims 1, 5, 14, and 20 have been amended. Now, claims 1-20 remain pending.
	The previous rejections under 35 U.S.C. 101 and 112(b) are withdrawn based on the amendments to the claims and the Examiner’s Amendment set forth below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pablo Meles on 07/14/2022.

The application has been amended as follows: 
	Please Amend claims 1, 14, and 20 as follows:
1. (Currently Amended) A dental implant management system for a dental implant process for treatment from personal and diagnostic data collection to prosthesis delivery, comprising: 
	one or more computer storage mediums containing computer instructions and digitized patient records; 
	one or more processors operationally coupled to the one or more computer storage mediums, the computer instructions when executed by the one or more processors causes the one or more processors to perform the operations of: 
		presenting a user interface having a plurality of graphical elements representing tasks for completion, wherein a listing of the tasks is color coded for a status regarding each of the plurality of tasks; 
		presenting a plurality of guided checklists, within the user interface, for the dental implant process;
		inputting , within the user interface, for one or more of blood pressure, heart rate, blood oximetry, medical conditions, or allergies; 
		dynamically modifying at least one or more guided checklists among the plurality of guided checklists, within the user interface, using computer instructions and based on , via one or more graphical elements of the user interface, to provide at least one dynamically modified guided checklist wherein the one or more processors determines via one or more graphical elements of the user interface, wherein the computer instructions account for risk factors of general risk factors including poor bone density and reduced vertical distance between bone crest and opposing tooth, esthetic risk factors including thin gingiva and shape of interdental contact, functional risk factors including bruxism and type of diet, occlusal risk factors including presence of wear facets and direction of load and biomechanical risk factors including a connection to natural teeth and straight rather than tripod configuration, all of the risk factors collected as part of the diagnostic data collection; and 
		dynamically updating and presenting the at least one dynamically modified guided checklist and the further course of treatment recommendation as Attorney Docket No. part of the user interface as data is entered into the user interface 

14. (Currently Amended) A client device for a dental implant management system for a dental implant process for treatment from personal and diagnostic data collection to prosthesis delivery, comprising: 
	one or more computer storage mediums containing computer instructions enabling secure access to digitized patient records; 
	one or more processors operationally coupled to the one or more computer storage mediums, the computer instructions when executed by the one or more processors causes the one or more processors to perform the operations of: 
		presenting a user interface having a plurality of graphical elements representing tasks for completion, wherein a listing of the tasks is color coded for a status regarding each task of the plurality of tasks; 
		presenting a plurality of guided checklists, within the user interface, for the dental implant process; 
		receiving input values for personal and diagnostic data collection, within the user interface, for one or more of blood pressure, heart rate, blood oximetry, medical conditions, or allergies; 
		dynamically modifying one or more guided checklists among the plurality of guided checklists, within the user interface, using computer instructions based on , via one or more graphical elements of the user interface, to provide at least one dynamically modified guided checklist wherein the one or more processors determines via one or more graphical elements of the user interface, wherein the computer instructions account for risk factors of general risk factors including poor bone density and reduced vertical distance between bone crest and opposing tooth, esthetic risk factors including thin gingiva and shape of interdental contact, and biomechanical risk factors including a connection to natural teeth and straight rather than tripod configuration; and 
		dynamically updating and presenting the at least one modified guided checklist and the further course of treatment recommendation as part of the user interface as data is entered into the user interface 

20. (Currently Amended) A method of managing a dental implant process for treatment, comprising: 
	maintaining a plurality of digitized patient records using one or more computer storage mediums containing computer instructions; 
	presenting a user interface on a client device providing for a plurality of graphical elements representing tasks for completion, wherein a listing of the tasks is color coded for a status regarding each task of the plurality of tasks; 
	receiving a plurality of inputs for personal and diagnostic data collection, within the user interface, for a dental implant patient; 
	presenting a plurality of guided checklists for the dental implant process that dynamically changes, within the user interface, based on the plurality of inputs and the status regarding each task of the plurality of tasks; 
	using computer instructions to dynamically modify one or more guided checklists among the plurality of guided checklists, within the user interface, based on the plurality of inputs and the status regarding each task of the plurality of tasks to provide at least one dynamically modified guided checklist wherein at least one processor determines via one or more graphical elements of the user interface, wherein the computer instructions account for the plurality of inputs for personal and diagnostic data collection for risk factors of general risk factors including poor bone density and reduced vertical distance between bone crest and opposing tooth and biomechanical risk factors including a connection to natural teeth and straight rather than tripod configuration, all collected as part of the plurality of inputs for personal and diagnostic data collection; and 
	dynamically updating and presenting the at least one dynamically modified guided checklist and the further course of treatment recommendation as part of the user interface as the at least one dynamically modified guided checklist is dynamically modified to provide an improved user interface.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 1-20 distinguish over the prior art is the inclusion of the step of modifying one or more guided checklists, among those recited in the claims, based on a combination of the recited inputs, the recited status of tasks, and the recited risk factors.  The closest prior art (Royal, Rhodes, Golay, and Pettersson) discloses presenting a guided checklist for a dental implant process, receiving inputs for personal and diagnostic data collection, and modifying one of the checklists based on the received inputs and status of tasks.  The prior art (Rhodes, Golay, and Pettersson in particular) describes collecting data regarding bones, teeth, positioning, gums, bruxism, etc.  However, the prior art does not describe the particular combination of risk factors being used in conjunction with the additional claimed data inputs and task status being used to modify a guided checklist for a dental implant process.  In particular there is no explanation in the prior art of how to modify a guided checklist such as that described in Royal based on the combination of risk factors disclosed elsewhere in the prior art.
With regard to eligibility, the claims recite steps of dynamically modifying a user interface that includes graphical elements as data regarding a guided checklist for a dental implant process is input.  The claims as a whole integrate the previously identified abstract idea into a practical application.  Specifically, the claims recite a specific manner of dynamically modifying and displaying graphical elements of a user interface as a user interacts with the user interface, which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. As set forth at paragraph 0034, the claimed embodiment results in an improved user interface for dental procedures that is customized and tailored to a particular patient’s procedures and status.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robbins, International Publication No. WO 2014/004976 A1, discloses a graphical checklist for use in a surgical setting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626